— Appeal from a judgment of the Supreme Court (Cahill, J.), entered November 3, 2011 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a May 2010 determination of the Board of Parole denying his request for parole release. Supreme Court dismissed the proceeding and petitioner appealed. The Attorney General has advised this Court that petitioner reappeared before the Board in May 2012 and was given an open release date of June 28, 2012. In view of this, the appeal is now moot and must be dismissed (see Matter of Harris v New York State Bd. of Parole, 91 AD3d 1010 [2012]; Matter of Russo v New York State Div. of Parole, 89 AD3d 1305 [2011]).
Peters, EJ., Lahtinen, Kavanagh, McCarthy and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.